PER CURIAM.
Based on the concession of appellee, we grant the stipulated motion to expedite this case, reverse the sanction order and those portions of the consequent final judgment affected thereby, and remand to the trial court for further proceedings. Both parties having filed motions for appellate attorney’s fees, we direct the trial court to determine in connection with its resolution of the other contested issues both entitlement and amount, if any, as to both motions.
POLEN, FARMER and PARIENTE, JJ., concur.